     0:19-cv-02346-TLW-PJG           Date Filed 06/29/20      Entry Number 18         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Robert Jackson,                                    )             C/A No. 0:19-2346-TLW
                                                   )
                                Plaintiff,         )
                                                   )
v.                                                 )
                                                   )                      ORDER
Lee Corrections SCDC; Officer Sturkey;             )
Officer Smith; Lee Infirmary SCDC,                 )
                                                   )
                                Defendants.        )
                                                   )

        Plaintiff, Robert Jackson, a self-represented state prisoner, filed this civil rights action. By

orders filed by the magistrate judge, issued September 10, 2019 and November 12, 2019, Plaintiff

was provided an opportunity to submit the documents necessary to bring the case into proper form

for evaluation and possible service of process. (ECF No. 7 & 14.) Plaintiff was warned that failure

to provide the necessary information within a specific time period would subject the case to

dismissal. Plaintiff did not respond to the orders, even after he was sua sponte granted an extension

of time to comply (ECF No. 10), and the time for response has lapsed. Plaintiff has failed to

prosecute this case and has failed to comply with an order of this Court. Therefore, the case is

dismissed without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link

v. Wabash R.R. Co., 370 U.S. 626 (1962). Should the Plaintiff submit fillings subsequent to the

entrance of this order providing the necessary information and paperwork to comply with the

September 10, 2019 and November 12, 2019 orders, they shall be forwarded to the magistrate

judge for consideration of allowing the Plaintiff to proceed with this action. Should the magistrate

judge recommend dismissal even in light of additional filings, the magistrate judge shall provide

a Report and Recommendation to the district court for its consideration.

        IT IS SO ORDERED.

                                              Page 1 of 3
  0:19-cv-02346-TLW-PJG    Date Filed 06/29/20   Entry Number 18          Page 2 of 3




                                    s/ Terry L. Wooten
                                    Terry L. Wooten
                                    Senior United States District Judge
June 29, 2020
Columbia, South Carolina




                                  Page 2 of 3
   0:19-cv-02346-TLW-PJG          Date Filed 06/29/20      Entry Number 18        Page 3 of 3




                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           Page 3 of 3
